Appellant insists that paragraphs Nos. 23 and 24 of the court's charge placed an undue limitation on his right of self defense. It is apparent that as originally prepared the court had omitted from his charge an instruction on Art. 1223 P. C., and the principal objection of appellant was directed at such omission. It was appellant's contention that he was defending against an attack or threatened attack upon him by deceased with a knife and a rock. In meeting appellant's objection to the charge the trial court charged Art. 1223 P. C., and told the jury that the knife in question was a deadly weapon, and left it to the jury to determine whether the rock was a deadly weapon. He then instructed the jury, in substance, that if they found the rock to have been a deadly weapon, and that deceased was using the knife or rock in assaulting appellant the presumption was that he intended to kill appellant, and that if the jury found deceased in using the knife or rock was not acting in his own defense against an unlawful attack upon him by appellant, and appellant killed deceased under such circumstances he should be acquitted.
We have again critically examined the entire charge of the court, and cannot bring ourselves to agree that the instructions referred to were contradictory of other portions of the charge, or that they could have in any way resulted in confusing the jury, or working injury to appellant.
The motion for rehearing is overruled. *Page 321